E

Case 18-14963-L|\/|| Doc 52 Filed 12/10/18 Page 1 of 3

UNI'I`ED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscoults.gov
CHAPTER 13 PLAN (lndividual Adiustment of Debts)

Original Plan

 

E

Amended Plan (Indicate 1st, an, etc. Amended` if applicable)

 

ij lst

l\/lodified Plan (Indicate lst, 2nd, etc. l\/lodified, if applicable)

 

DEBTOR: Zafar Ahmed JOINT DEBTOR: C`ASE NO.: 18-14963-Ll\/ll
SS#: xXx-xx~ 1649 SS#: xxx-xx-
l. MMS,
To Debtors: Plans that do not comply with local rules andjudicial rulings may not be Confirmable. All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of Service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days ofentry ofthe order converting the case to chapter 13.
To Creditors: Your rights may be affected by this plan. You must file a timely proofof claim in order to be paid. Your claim may

be reduced, modified or eliminated

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph Vlll. Debtor(s) must check one

box on each line listed below in this section to state whether the plan includes any ofthe following:

 

 

 

 

 

 

 

 

The valuation ofa secured claim. set out in Section lll, which may result in a _

partial payment or no payment at all to the secured creditor m lncluded l:l Not mcluded

Avo_idance'of`ajudicial lien or nonpossessory, nonpurchase-money security interest, set m mcmde |:‘ Not included

out m Sectron 111

Nonstandard provisions, set out in Section VIII E lncluded il Not included
lI. PLAN PAYlVlENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY‘S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit ofthe creditors the amounts listed below, including trustee‘s
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the f`ull 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

l. 3`60().08 formonths l to 8 ;

2. $6,925.51 formonths 9 to 9 ;

3. $4,749.61 formonths 10 to 12 ;

4. $5,931.86 formonths 13 to 52 z

5. $60,513.81 formonths 60 to 60 ;

 

 

B. DEBTOR(S)‘ ATTORNEY'S FEE: ij NONE §:l PRO BONO
Total Fees: $9000.00 Total Paid: $5000.00 Balance Due: $4000.00
Payable $255.21 /month (l\/lonths ; tol )
Payable $1,958.31 /month (l\/lonths 9 to l )

Allowed fees under LR 2016-1(13)(2) are itemized below:
Atty Fees $3,500 + l\/Ille 2,500( lst Mgt.) + l\/IMl\/I $2,500 ( an mgt.); l\/ITl\/I 3500

Applications for compensation must be filed for all fees over and above the (`ourt's Guidelines for Compensation.
lll. TREATMENT OF SECURED CLAlMS
A. SECURED CLAIMS: l:l NONE

[Retain Liens pursuant to l l U.S.C. §1325 (a)(5)] l\/Io1tgage(s)/`Lien on Real or Personal Property;

 

 

 

 

l~ Cl`€dlt@l`i Wells Fargo Bank N.A.

 

Addl`€553 Atm: Paymem Pl`OCeSSln§ Arrcarage/ Payot`t`on Petition Datc $49.()14.45

 

 

 

Pagc l 0l'3`

LF-3l (1'e\4 10 3'17)

Case 18-14963-L|\/|| Doc 52 Filed 12/10/18 Page 2 of 3

 

 

 

 

 

 

 

 

chtor(s): Zaf`arAhmed (`asc numbcr: 18~14963-1/1\'11
l Home Campus MAC 1\/11\/11\/1 Adequate Protcction $1.467.80 /month (1\/Ionths 1 to 8 )
#X2302-04C _
Des Moines IA 50328 Regular l’ayment $1_868,82 /month (l\/lonths 9 tci )
Last4 Digits Of /\rrears $470.87 /'month(l\/lonths 9 105_9 )
Account No.: 1506 Arrears $25.000.00 /month (M<)nths 60 tai )
Other:
[:] Real Property Check one below for Real Property;
@Principal Residence :]Escrow is included in the regular payments
I:lOther Real Property E]The debtor(s) will pay @taxes @insurance directly
Address of Collateral:
7390 SW 136 St
l\/Iiami FL 33158
:| Personal Property/Vehicle
Description of Collateral:
2~ CV€ditOr? Wells Fargo Bank, N.A.
Addr€SSf A'fmf OP€rathnS C€m€r Arrcarage/ Payoffon Petition Date $45.673.96
§'6(?).5[::)0¥1:};1557 Ml\/ll\/l /\clcquatc Protcction $91().14 /month (Months 1 wl )
Billingg MT 59107 Regular l’ayment $1.529.59 /month (Months 9 to£ )
Last 4 Digits of /\rrcars $405.37 /month (Months 9 103 )
- ’)
Accoum NO" $ Arrcars $25.000.00 /month (l\/lonths 60 to()_O )
Other: Equity Line
@ Real Property Check one below for Real Property:
@Principal Residence @Escrow is included in the regular payments
EOther Real Property EThe debtor(_s) will pay Etaxes :linsurance directly
Address of Collateral: ~
7390 SW 136 St
Miami FL 33158
:l Personal Propelty/Vehicle
Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: §§ NONE

C. LIEN AVOIDANCE § NONE

D. SURREN[)ER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
§§ NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay reliefin this section shall not receive a distribution
fom the Chapter 13 Trustee.
§ NONE

iii The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation ofthis plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)‘ state la\v contract rights.

 

Name ofCreditor Last -l Divits ofAccount No. Description of Collateral (Address. Vehicle. etc.)
Wells Fargo Dealer Services 193-l 2013 Toyota Prius »

 

lV. TREATMENT OF FEES AND PR[ORITY CLAIMS las defined in 11 U.S.C. §507 and 11 U.SrC.§ 322(a)(4)]
A. Al)l\llNlSTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: § NONE

141~`~31 trc\. 10 3 17) Page 2 ol`3

Case 18-14963-L|\/|| Doc 52 Filed 12/10/18 Page 3 of 3

Debtor(s); Zafar Ahmcd Case number: 18-14963-1,1\/11

 

B. INTERNAL REVENUE SERVICE: iii NONE
C. DOMESTIC SUPPORT OBLIGATION(Slz il NONE

D. OTHER: § NONE
V. TREATMENT OF UNSECURED NONPR!ORITY CREDITORS

 

A. Pay $1`064.02 /month (1\/Ionths 13 to£ )
Pro rata dividend will be calculated by the Trustee upon review offiled claims after bar date.

B. §:l Ifchecked` the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: §§ NONE
*Debtor(s) certify the separate classification(s) ofthe claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 1 1 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

§ NoNE
vn. rNCoME TAx RETURNS AND REFuNDs: § NoNE
vrrl. NoN-sTANDARt) PLAN PRovlsloNs § NoNE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFlRMATION.

1 declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Zafar N Ahmed Debtor Decemb@l~ 1()` 2013 Joint Debtor
Zafar Ahmed Date Dat@
/s/ Julio C. 1\/larrero December 10, 2018

Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan

contains no nonstandard provisions other than those set out in paragraph Vlll.

l’agc 3 ol`.`~

l,l"-3l (1'¢\. 10 3 17)

